

115 HR 4602 IH: Defending Special Education Students and Families Act of 2017
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4602IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Polis introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the full funding of part B of the Individuals with Disabilities Education Act by
			 making certain spending cuts to the Department of Defense.
	
 1.Short titleThis Act may be cited as the Defending Special Education Students and Families Act of 2017. 2.Authorization of appropriations for part B of the Individuals with Disabilities Education Act Section 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to read as follows:
			
 (i)Authorization of AppropriationsFor the purpose of carrying out this part, other than section 619, there are authorized to be appropriated—
 (1)$14,820,549,000 for fiscal year 2018; (2)$18,299,715,000 for fiscal year 2019;
 (3)$22,595,623,000 for fiscal year 2020; (4)$27,900,008,000 for fiscal year 2021;
 (5)$34,499,611,000 for fiscal year 2022; and (6)for fiscal year 2023 and each subsequent fiscal year—
 (A)the number of children with disabilities in the prior school year in the States, outlying areas, and freely associated States who received special education and related services—
 (i)aged 3 through 5 if the States, outlying areas, and freely associated States are eligible for a grant under section 619; and
 (ii)aged 6 through 21; multiplied by (B)40 percent of the average per-pupil expenditure in public elementary schools and secondary schools in the United States; adjusted by
 (C)the rate of annual change in the sum of 85 percent of such State's, outlying areas, and freely associated State's population described in subsection (d)(3)(A)(i)(II)..
		3.Redirection of defense spending for domestic programs
 (a)Changes to discretionary spending limitsSection 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) is amended as follows:
 (1)Fiscal year 2018In paragraph (5)— (A)in subparagraph (A), relating to spending in the revised security category, by inserting (decreased by $14,820,549,000) after the dollar amount; and
 (B)in subparagraph (B), relating to spending in the revised nonsecurity category, by inserting (increased by $14,820,549,000) after the dollar amount. (2)Fiscal year 2019In paragraph (6)—
 (A)in subparagraph (A), relating to spending in the revised security category, by inserting (decreased by $18,299,715,000) after the dollar amount; and (B)in subparagraph (B), relating to spending in the revised nonsecurity category, by inserting (increased by $18,299,715,000) after the dollar amount.
 (3)Fiscal year 2020In paragraph (7)— (A)in subparagraph (A), relating to spending in the revised security category, by inserting (decreased by $22,595,623,000) after the dollar amount; and
 (B)in subparagraph (B), relating to spending in the revised nonsecurity category, by inserting (increased by $22,595,623,000) after the dollar amount. (4)Fiscal year 2021In paragraph (8)—
 (A)in subparagraph (A), relating to spending in the revised security category, by inserting (decreased by $27,900,008,000) after the dollar amount; and (B)in subparagraph (B), relating to spending in the revised nonsecurity category, by inserting (increased by $27,900,008,000) after the dollar amount.
 (b)Authorization of appropriationFrom amounts made available for programs within the revised nonsecurity category pursuant to subsection (a), the following amounts are authorized to be appropriated in accordance with the amendment made by section 2(a)—
 (1)$14,820,549,000 for fiscal year 2018; (2)$18,299,715,000 for fiscal year 2019;
 (3)$22,595,623,000 for fiscal year 2020; and (4)$27,900,008,000 for fiscal year 2021.
				